Bird, J.
(dissenting). A right of action under the statute arises when the deceased has. left some one dependent on him for support, or some one who had a reasonable expectation of receiving some benefit from him during his lifetime. Grand Trunk R. Co. v. Ives, 144 U. S. 408 (12 Sup. Ct. 679); Cooper v. Railway *582Co., 66 Mich. 261 (33 N. W. 306, 11 Am. St. Rep. 482); Richmond v. Railway Co., 87 Mich. 374 (49 N. W. 621); Richardson v. Railway, 176 Mich. 413 (142 N. W. 832). In my opinion the adult children of the deceased should be included in the latter class. The fact that the voluntary contributions were of little value furnishes no reason for directing a verdict, if they were of some value. I think the trial court was in error in directing a verdict on this phase of the case.
The judgment should be reversed, with costs to plaintiff.